Citation Nr: 1208829	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  06-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for a low back disorder prior to August 18, 2009, and to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in an October 2009 rating decision, the RO granted service connection for peripheral neuropathy of the lower extremities, as secondary to service-connected diabetes mellitus.  In addition, in a January 2011 rating decision, the RO granted service connection for ischemic heart disease.  Accordingly, those issues are no longer before the Board.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

In April 2009, the Board remanded the issues of entitlement to service connection for a cardiovascular disorder to include as secondary to service connected disability, entitlement to service connection for peripheral neuropathy of the lower extremities, and entitlement to compensable evaluation for a low back disorder for further development. While the case was in remand status, the RO granted service connection for, and that issue is no longer before the Board. Also while the case was in remand status, the Veteran was granted a 10 percent evaluation for his low back disorder effective from August 18, 2009.  This was not a full grant of the benefit sought on appeal and thus the Veteran's claim for a low back disorder remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this case, the Veteran was afforded VA spine and neurological examinations in May 2010, in connection with his claim.  During the spine examination, the examiner noted that he was able to bend forward and come within one foot of touching his toes, and that by bending his knees slightly, he could touch his toes.  However, he experienced pain in the low back during extension at 20 degrees.  Neck motions were reduced on side turning at 45 degrees, but extension and flexion were normal.  He could signal for a touchdown and put his arms behind him.  The neurological examiner noted the Veteran's complaints of flare-ups of back pain every four to six weeks, and morning stiffness.  During range of motion testing, he was able to forward flex to 70 degrees and extend to 30 degrees.  He demonstrated lateral side flexion to 30 degrees on the left and right.  The examiner also noted that there was no evidence of excess fatigability or incoordination.

The Board notes that neither examiner indicated whether the Veteran experienced pain during flexion, and if so, at what point.  The neurological examiner discussed the Veteran's complaints of flare-ups, but he did not indicate whether the Veteran experienced reduced range of motion or any associated functional limitations during such flare-ups.  Furthermore, the neurological examiner stated that there was no excess fatigability or incoordination, but he did not specifically address whether there was any excess fatigability, incoordination, or weakness following repetitive motion.

Painful motion can equate to limitation of motion.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997); Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Furthermore, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (201).  The Board finds that the May 2010 examiners' findings do not provide sufficient detail to determine whether the Veteran experiences additional functional limitations due to his low back disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected low back strain.

The Board also notes that the findings missing from the May 2010 examination reports were initially requested in the Board's April 2010 remand.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected low back strain.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.
Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should identify any nerves affected by the low back disability and severity of that disability.  The examiner should also indicate whether there is any form of ankylosis.  

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

A complete rationale should be given for all opinions and conclusions expressed.

2.  Following completion of all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.

3.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


